DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slon et al. (US 6,234,044 B1).
Regarding claim 1, Slon et al. discloses a vehicle gear shift assembly comprising:
a gear shift lever (24);
a shift boot assembly (22, 32, 34) that at least partially defines an interior section and receives a portion (the portion of 24 inside of 30) of the gear shift lever therethrough, the shift boot assembly comprising:
a frame (22);
a flexible section (32) formed of a material (rubber) having a first durometer (the durometer of rubber); and
a protective shield (34) operatively coupled to the frame and the flexible section, the protective shield formed of a material (sheet metal) having a second durometer (the durometer of sheet metal) that is harder than the first durometer of the flexible section (sheet metal is harder than rubber), wherein the protective shield covers over half of an inner surface area (the surface area where 44 is located) of the flexible section.
Regarding claim 2, Slon et al. discloses that the protective shield is directly coupled to the frame (34 is directly coupled to 22; see Figure 5).
Regarding claim 3, Slon et al. discloses that the protective shield includes a channel (the channel in 34 that 22 and 44 fit into as shown in Figure 5).
Regarding claim 5, Slon et al. discloses that the channel is U-shaped (see Figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Slon et al. (US 6,234,044 B1).
Regarding claim 4, Slon et al. discloses all of the claim limitations, see above, but does not disclose that the channel is V-shaped.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel be V-shaped, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Changing the channel of Slon et al. to be V- shaped would allow a tighter compression between the flexible section and the protective shield thus providing a more stable connection. Furthermore, the Applicant has not disclosed any particular benefit to the channel having a V-shape thus the specific shape of the channel appears to be a matter of design choice.
Claims 6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Slon et al. (US 6,234,044 B1) in view of Schmersal (US 5,450,054).
Regarding claim 6, Slon et al. discloses all of the claim limitations, see above, but does not disclose a wire harness and connector located within the interior section, wherein the protective shield is disposed between the flexible section and the wire harness and connector.
Schmersal teaches a wire harness (17C) and connector (20) located within an interior section (the interior of 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Slon et al. to have a wire harness and connector located within the interior section, as taught by Schmersal, for the purpose of providing a structure that would allow the mechanical connection between the shift lever and the transmission to be replaced with an electronic means thereby electrifying the connection between the shift lever and the transmission.  Furthermore, it has been held that broadly providing a mechanical or automatic means to replace a manual activity which has accomplished the same result only involves routine skill in the art.  Once Slon et al. is modified by Schmersal, the protective shield would be disposed between the flexible section and the wire harness and connector.
Regarding claim 8, Slon et al. discloses a shift boot assembly for a vehicle shift lever (24), the shift boot assembly comprising:
a frame (22);
a flexible section (32) formed of a material (rubber) having a first durometer (the durometer of rubber), the flexible section have an inner surface (86) and an outer surface (40); and
a protective shield (34) operatively coupled to the frame and in contact with the inner surface of the flexible section, the protective shield formed of a material (sheet metal) having a second durometer (the durometer of sheet metal) that is harder than the first durometer of the flexible section (sheet metal is harder than rubber), wherein the protective shield includes a channel (the channel in 34 that 22 and 44 fit into as shown in Figure 5).
Slon et al. does not disclose a wire harness and connector located within the interior section, wherein the protective shield is disposed between the flexible section and the wire harness and connector.
Schmersal teaches a wire harness (17C) and connector (20) located within an interior section (the interior of 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Slon et al. to have a wire harness and connector located within the interior section, as taught by Schmersal, for the purpose of providing a structure that would allow the mechanical connection between the shift lever and the transmission to be replaced with an electronic means thereby electrifying the connection between the shift lever and the transmission. Furthermore, it has been held that broadly providing a mechanical or automatic means to replace a manual activity which has accomplished the same result only involves routine skill in the art. Once Slon et al. is modified by Schmersal, the protective shield would be disposed between the flexible section and the wire harness and connector.
Regarding claim 9, Slon et al. discloses that the protective shield is directly coupled to the frame (34 is directly coupled to 22; see Figure 5).
Regarding claim 10, Slon et al. in view of Schmersal discloses all of the claim limitations, see above, but does not disclose that the channel is V-shaped.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel be V-shaped, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Changing the channel of Slon et al. in view of Schmersal to be V- shaped would allow a tighter compression between the flexible section and the protective shield thus providing a more stable connection.  Furthermore, the Applicant has not disclosed any particular benefit to the channel having a V-shape thus the specific shape of the channel appears to be a matter of design choice.
Regarding claim 11, Slon et al. discloses that the channel is U-shaped (see Figure 5).
Regarding claim 13, Slon et al. discloses that the protective shield covers over half of an inner surface area (the surface area where 44 is located) of the flexible section.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Czepczak et al. (US 2010/0061795 A1) in view of Slon et al. (US 6,234,044 B1).
Regarding claim 1, Czepczak et al. discloses a vehicle gear shift assembly comprising:
a gear shift lever (5);
a shift boot assembly (3, 4, 7) that at least partially defines an interior section (see Figure 1) and receives a portion (the bottom portion of 5) of the gear shift lever therethrough, the shift boot assembly comprising:
a frame (8);
a flexible section (4); and
a protective shield (7) operatively coupled to the frame and the flexible section, and wherein the protective shield covers over half of an inner surface area (the surface area of the bottom portion of 48 that is directly adjacent 7; see Figure 1) of the flexible section.
Czepczak et al. does not disclose that the flexible section is formed of a material having a first durometer, and the protective shield is formed of a material having a second durometer that is harder than the first durometer of the flexible section.
Slon et al. teaches a flexible section (32) that is formed of a material (rubber) having a first durometer (the durometer of rubber), and a protective shield (34) that is formed of a material (sheet metal) having a second durometer (the durometer of sheet metal) that is harder than the first durometer of the flexible section (sheet metal is harder than rubber).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the flexible section and the protective shield of Czepczak et al. to have a respective first durometer and a second durometer, and to have the second durometer be harder than the first durometer, as taught by Slon et al., for the purpose of providing a material that allows the flexible section to move without adding resistance to the gear shift lever and to provide a material that allows the protective shield that is rigid thus providing a greater amount of protection from foreign debris.
Regarding claim 2, Czepczak et al. discloses that the protective shield is directly coupled to the frame (81 is a part of 3, and 81 is in direct contact with 7 as shown in Figure 1).
Regarding claim 3, Czepczak et al. discloses that the protective shield includes a channel (the surface of 7 that is directly adjacent 43).
Regarding claim 4, Czepczak et al. discloses that the channel is V-shaped (see Figure 1; the viewed channel is as much V-shaped as Applicant’s channel thus meeting the claim limitation).
Regarding claim 5, Czepczak et al. discloses that the channel is U-shaped (see Figure 1; the viewed channel is as much U-shaped as Applicant’s channel thus meeting the claim limitation).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Czepczak et al. (US 2010/0061795 A1) in view of Slon et al. (US 6,234,044 B1) as applied to claim 1 above, and further in view of Schmersal (US 5,450,054).
Regarding claim 6, Czepczak et al. in view of Slon et al. discloses all of the claim limitations, see above, but does not disclose a wire harness and connector located within the interior section, wherein the protective shield is disposed between the flexible section and the wire harness and connector.
Schmersal teaches a wire harness (17C) and connector (20) located within an interior section (the interior of 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Czepczak et al. in view of Slon et al. to have a wire harness and connector located within the interior section, as taught by Schmersal, for the purpose of providing a structure that would allow the mechanical connection between the shift lever and the transmission to be replaced with an electronic means thereby electrifying the connection between the shift lever and the transmission.  Furthermore, it has been held that broadly providing a mechanical or automatic means to replace a manual activity which has accomplished the same result only involves routine skill in the art.  Once Czepczak et al. in view of Slon et al. is modified by Schmersal, the protective shield would be disposed between the flexible section and the wire harness and connector.
Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Czepczak et al. (US 2010/0061795 A1) in view of Slon et al. (US 6,234,044 B1) and in further view of Schmersal (US 5,450,054).
Regarding claim 8, Czepczak et al. discloses a shift boot assembly for a vehicle shift lever (5), the shift boot assembly comprising:
a frame (8);
a flexible section (4), the flexible section have an inner surface (the surface of 4 that 7 contacts) and an outer surface (the surface that faces 3 in Figure 1); and
a protective shield (7) operatively coupled to the frame and in contact with the inner surface of the flexible section (see Figure 1), wherein the protective shield includes a channel (the surface of 7 that is directly adjacent 43).
Czepczak et al. does not disclose that the flexible section is formed of a material having a first durometer, and the protective shield is formed of a material having a second durometer that is harder than the first durometer of the flexible section.
Slon et al. teaches a flexible section (32) that is formed of a material (rubber) having a first durometer (the durometer of rubber), and a protective shield (34) that is formed of a material (sheet metal) having a second durometer (the durometer of sheet metal) that is harder than the first durometer of the flexible section (sheet metal is harder than rubber).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the flexible section and the protective shield of Czepczak et al. to have a respective first durometer and a second durometer, and to have the second durometer be harder than the first durometer, as taught by Slon et al., for the purpose of providing a material that allows the flexible section to move without adding resistance to the gear shift lever and to provide a material that allows the protective shield that is rigid thus providing a greater amount of protection from foreign debris.
Czepczak et al. does not disclose a wire harness and connector located within the interior section, wherein the protective shield is disposed between the flexible section and the wire harness and connector.
Schmersal teaches a wire harness (17C) and connector (20) located within an interior section (the interior of 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Czepczak et al. to have a wire harness and connector located within the interior section, as taught by Schmersal, for the purpose of providing a structure that would allow the mechanical connection between the shift lever and the transmission to be replaced with an electronic means thereby electrifying the connection between the shift lever and the transmission.  Furthermore, it has been held that broadly providing a mechanical or automatic means to replace a manual activity which has accomplished the same result only involves routine skill in the art.  Once Czepczak et al. is modified by Schmersal, the protective shield would be disposed between the flexible section and the wire harness and connector.
Regarding claim 9, Czepczak et al. discloses that the protective shield is directly coupled to the frame (81 is a part of 3, and 81 is in direct contact with 7 as shown in Figure 1).
Regarding claim 10, Czepczak et al. discloses that the channel is V-shaped (see Figure 1; the viewed channel is as much V-shaped as Applicant’s channel thus meeting the claim limitation).
Regarding claim 11, Czepczak et al. discloses that the channel is U-shaped (see Figure 1; the viewed channel is as much U-shaped as Applicant’s channel thus meeting the claim limitation).
Regarding claim 13, Czepczak et al. discloses that the protective shield covers over half of an inner surface area (the surface area of the bottom portion of 48 that is directly adjacent 7; see Figure 1) of the flexible section.
Response to Arguments
Applicant's arguments filed December 12, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 4 of the Remarks that “In rejecting original dependent claim 7, it appears the Examiner is interpreting the inner surface as just a small radially outward portion of the flexible section (i.e., near 44 in Slon).  However, the entire side of the flexible section is the claimed inner surface and over half of that surface area is what is required.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the protective shield covering over half of an entire inner surface area of the flexible section) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The limitation “an inner surface area” is broad enough to encompass only a portion of an entire inner surface area.  If the Applicant wants the inner surface area in claim 1 and in claim 13 to be viewed as the entire inner surface area of the flexible section then the Applicant is advised to amend the claims to require that limitation.
The Applicant argued on Page 4 of the Remarks that “Claim 8 has been amended to recite a wire harness and connector located proximate the inner surface of the flexible section, wherein the protective shield is disposed between the flexible section and the wire harness and connector.  Slon fails to disclose a barrier in the form of the protective shield that is between the inner surface of the flexible section and the wire harness and connector.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the rejection of claim 8 above, Slon et al. is modified by Schmersal to have a wire harness and connector located with an interior section.
The Applicant argued on Page 5 of the Remarks that “The inner surface is an entire inner surface of the flexible section.  In rejecting original dependent claim 7, it appears the Examiner is interpreting the inner surface as just a small radially outward portion of the flexible section (i.e., near bottom portion of 43 in Czepczak).  However, the entire side of the flexible section is the claimed inner surface and over half of that surface area is what is required.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the protective shield covering over half of an entire inner surface area of the flexible section) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The limitation “an inner surface area” is broad enough to encompass only a portion of an entire inner surface area.  If the Applicant wants the inner surface area in claim 1 and in claim 13 to be viewed as the entire inner surface area of the flexible section then the Applicant is advised to amend the claims to require that limitation.
The Applicant argued on Page 6 of the Remarks that “Claim 8 has been amended to recite a wire harness and connector located proximate the inner surface of the flexible section, wherein the protective shield is disposed between the flexible section and the wire harness and connector.  Czepczak fails to disclose a barrier in the form of the protective shield that is between the inner surface of the flexible section and the wire harness and connector.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the rejection of claim 8 above, Czepczak is modified by Schmersal to have a wire harness and connector located with an interior section.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656